
	
		I
		112th CONGRESS
		2d Session
		H. R. 5829
		IN THE HOUSE OF REPRESENTATIVES
		
			May 18, 2012
			Mrs. Lummis (for
			 herself and Ms. Tsongas) introduced
			 the following bill; which was referred to the
			 Committee on Small
			 Business
		
		A BILL
		To amend the Small Business Act to permit agencies to
		  count certain contracts toward contracting goals.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Fairness Act of
			 2012.
		2.Teaming
			 arrangements and agency contracting goalsSection 15(g) of the Small Business Act (15
			 U.S.C. 644(g)) is amended by adding at the end the following:
			
				(3)Teaming
				arrangements and agency contracting goals
					(A)DefinitionsIn this paragraph—
						(i)the term covered small business
				concern means—
							(I)a small business concern owned and
				controlled by service-disabled veterans;
							(II)a small business concern owned and
				controlled by socially and economically disadvantaged individuals, as defined
				in section 8(d)(3)(C);
							(III)a small business concern owned and
				controlled by women, as defined in section 8(d)(3)(D); or
							(IV)a qualified HUBZone small business concern;
				and
							(ii)the term teaming arrangement
				entity means a prime contractor under a contractor team arrangement, as
				defined in section 9.601 of the Federal Acquisition Regulation, as in effect on
				October 1, 2009.
						(B)Contracting
				goalsIf a covered small business concern performs the
				obligations of a teaming arrangement entity under a contract between the
				teaming arrangement entity and a Federal agency, the head of the Federal agency
				may deem the contract to be a contract awarded to the covered small business
				concern for purposes of determining whether the Federal agency has met the
				goals established by the head of the Federal agency under paragraph
				(2).
					.
		
